Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s response filed on 03/09/2022 (along with 132 affidavit/declarations) is duly acknowledged.
Claims 9, 15-17 and 20-29 have been canceled by applicants.
Claims 1-8, 10-14, 18, 19 and 30-37 as currently amended are pending in this application, and have been examined on their merits in this action.
Terminal Disclaimer
The terminal disclaimer filed on 07/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued patents US9,220,258, US10,039,277 and US10,881,098 (issued to same applicants and assignee) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
132 Affidavit/Declarations Lisa A. Fortier (Exhibit A)
Declarations filed on 03/09/2022 under 39 CFR 132 by Lisa A. Fortier (originally filed in the oldest parent application 13/349,534, signed dated 06/10/2014) have been duly noted and fully considered. The following Examiner’s amendment of pending claims commensurate in scope with the disclosure of record has been discussed below:
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Hiesberger (applicant’s attorney of record) on 07/07/2022 (see also attached Examiner-initiated interview summary)
The application has been amended as follows:
In The Claims
Claim 8 has been canceled by this Examiner’s amendment.
Claims 1-7, 10-14, 18, 19 and 30-37 have been allowed as specifically discussed herein below:
Claims 2-4, 6, 7, 10, 11, 18, 30, 33, 35 and 36 have been specifically amended as follows:
2. (Currently amended) The process of claim 1, further comprising testing the ligament tissue for viability at least once prior to implantation in a patient. 
3. (Currently amended) The process of claim 2, wherein testing for viability comprises assaying culture medium withdrawn from said container.
4. (Currently amended) The process of claim 2, wherein testing for viability comprises adding a resazurin solution to the culture medium and determining a fluorescence level, wherein increased fluorescence indicates higher cell viability.
6. (Currently amended) The process of claim 1 further comprising changing said serum-free culture medium at least once during the storing.
7. (Currently amended) The process of claim 1, further comprising changing said serum-free culture medium about once every two weeks during the storing.
10. (Currently amended) The process of claim 1, wherein the serum-free culture medium comprises Dulbecco's Modified Eagle Medium (DMEM), high or low concentrations of glucose, antibiotic compounds, antimycotic compounds, 3 (TGF-3), insulin, transferrin, and selenous acid.
11. (Currently amended) The process of claim 1, wherein the ligament tissue comprises an allograft, the process comprising storing the ligament tissue in a tissue preservation chamber comprising a base, lid, media inlet, and media outlet; wherein the media inlet is coupled to at least a first filter for maintaining a sterile environment inside the chamber; wherein the base is configured to contain the ligament tissue and the culture medium; the outlet extending into the chamber to permit removal of the culture medium; the media outlet comprising a one-way valve for exit of the culture medium from the chamber; wherein the base is capable of receiving the lid to form a barrier to contaminants.
18. (Currently amended) The process of claim 1, wherein the ligament tissue comprises an allograft, the process further comprising lavaging of the ligament tissue in an isotonic solution prior to said storing.
30. (Currently amended) A method for preserving ligament tissue at room temperature in a chamber comprising a serum-free culture medium comprising dexamethasone prior to implantation, the method comprising: placing the ligament tissue in a chamber base with said serum-free culture medium, the chamber base configured to maintain the tissue and said serum-free culture medium; forming a tissue preservation chamber by covering the chamber base with a lid to form a barrier to contaminants, the chamber comprising at least one filter, a media inlet coupled to at least one filter for maintaining a sterile environment inside the chamber, and a media outlet, the media outlet including a media outlet conduit that extends into the chamber to permit removal of the culture medium; wherein the media outlet comprises a one-way valve to prevent reentry of the culture medium exiting the chamber; and storing the ligament tissue at room temperature for from about 7 days to about 70 days prior to implantation, wherein at least 70% of the cells of said ligament tissue remain viable after said storing compared to the viability of the cells of the ligament tissue at day 0.
33. (Currently amended) The method of claim 30, comprising adding said serum-free culture medium to the chamber by forcing through the media inlet and at least one filter.
35. (Currently amended) The method of claim 34, further comprising removing the culture medium from the chamber through the media outlet.
36. (Currently amended) The method of claim 34, further comprising simultaneously adding the serum-free culture medium to the chamber by forcing through the media inlet and at least one filter and removing the culture medium from the chamber through the media outlet.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method for room temperature preservation of ligament tissue as currently amended (see independent claims 1 and 30 as amended, in particular) in this examiner's amendment has not been disclosed and/or made obvious by the cited prior art of record. The closest prior art discloses the osteochondral tissue (ligament tissue normally being part of osteochondral allografts, OCAs, and sources thereof; see parent disclosure in 13/349,534, specification, page 6, last full paragraph, continued to page 7) preservation at both 4 °C and 37 °C for up to 42 days (see cited references relied upon in the 103a rejection of record, especially from Bian et al, 2008 disclosure, Abstract as well as Full paper).  However, storage at room/ambient temperatures for ligament tissue (allografts, or sources thereof comprising ligament tissue) using serum-free culture medium has not been reasonably contemplated and/or demonstrated in the prior art, wherein at least 70% of the cells of the ligament tissue remain viable after said storage, prior to implantation (see also applicant’s remarks, dated 03/09/2022, pages 10-13, in particular, including 132 declarations from Lisa Fortier submitted by applicants as Exhibit A).  
Applicants have filed a Terminal disclaimer over conflicting claims of US 9,220,258 (issued from parent application 13/349,534, filed on 01/12/2012), US 10,039,277 (issued from US application 14/946,634 filed on 1/19/2015), and US 10,881,098 (issued from 16/022,452 filed on  06/28/2018) in order to obviate the ODP rejection of record, which has been approved by the office on 07/08/2022, and made of record (see discussion above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-7, 10-14, 18, 19 and 30-37 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657